RESOLUCIÓN
San Juan, Puerto Rico, a 24 de octubre de 1968
El Tribunal, de conformidad con las disposiciones de la sección 6 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico, por la presente adopta las Reglas que se acompañan a esta Resolución enmendatorias de las Reglas 193, 216(b), 216(j) y 217 vigentes, las cuales se remitirán inmediatamente a la Asamblea Legislativa.
El Tribunal considera que la adopción de estas Reglas requiere legislación complementaria para enmendar los in-cisos (a) y (d) de la sección 14 de la Ley de la Judicatura, 4 L.P.R.A. see. 37, a los fines de establecer que las sentencias dictadas por el Tribunal Superior en juicios de novo serán revisadas por el Tribunal Supremo mediante apelación y no por certiorari como dispone la legislación vigente. [*]
Lo acordó el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario


 Nota del Compilador: Los incisos (a) y (d) de la Sec. 14 de la Ley de la Judicatura fueron enmendados mediante la Ley Núm. 14 de mayo 30 de 1969.